
	
		II
		110th CONGRESS
		2d Session
		S. 2641
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Grassley (for
			 himself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to improve the transparency of information on skilled nursing facilities and
		  nursing facilities and to clarify and improve the targeting of the enforcement
		  of requirements with respect to such facilities.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Nursing Home Transparency and
			 Improvement Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Improving transparency of information on skilled nursing
				facilities and nursing facilities
					Sec. 101. Required disclosure of ownership and affiliated
				parties information.
					Sec. 102. Accountability requirements.
					Sec. 103. Nursing home compare Medicare website.
					Sec. 104. Reporting of expenditures.
					Sec. 105. Standardized complaint form.
					Sec. 106. Ensuring staffing accountability.
					TITLE II—Targeting Enforcement
					Sec. 201. Civil money penalties.
					Sec. 202. GAO study and report on the relative financial status
				and performance of special focus facilities.
					Sec. 203. National independent monitor program.
					Sec. 204. GAO studies and reports on temporary management and
				barriers to purchasing facilities with a record of poor care.
					Sec. 205. Notification of facility closure.
					Sec. 206. National demonstration projects on culture change and
				use of information technology in nursing homes.
					TITLE III—Improving staff training
					Sec. 301. Dementia and abuse prevention training.
					Sec. 302. Study and report on training required for certified
				nurse aides and supervisory staff.
				
			IImproving
			 transparency of information on skilled nursing facilities and nursing
			 facilities
			101.Required
			 disclosure of ownership and affiliated parties information
				(a)Skilled nursing
			 facilitiesSection 1819(d)(1) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(1)) is amended by adding at the end the following new
			 subparagraphs:
					
						(D)Availability of
				ownership and affiliated parties information
							(i)In
				generalBeginning on the date of enactment of this subparagraph,
				a skilled nursing facility must have the information described in clause (ii)
				available for submission to the Secretary, the Inspector General of the
				Department of Health and Human Services, the State, the State long-term care
				ombudsman, a resident of a facility, and the legal representative of such a
				resident or other responsible party in the case where the Secretary, the
				Inspector General, the State, the State long-term care ombudsman, the resident,
				or the legal representative or responsible party requests such information
				(and, beginning on the effective date of the regulations promulgated under
				subparagraph (E)(i), for reporting such information in accordance with such
				regulations). The facility shall certify to the Secretary and the Inspector
				General of the Department of Health and Human Services, as a condition of
				participation and payment under the program under this title, that the
				information submitted upon such request is accurate and current.
							(ii)Information
				describedThe following information is described in this
				clause:
								(I)The identity of
				individuals with an ownership or control interest (as defined in section
				1124(a)(3)) in the facility.
								(II)Information on
				the members of the governing body of the skilled nursing facility, including
				the names, titles, and dates of service of such members.
								(III)Information
				describing the organizational structure of any affiliated or related parties,
				including principal officers and directors of affiliated or related companies,
				or members in the case of a limited liability company.
								To the extent
				that information reported by a facility to the Internal Revenue Service on Form
				990, information submitted by a facility to the Securities and Exchange
				Commission, or information otherwise submitted to the Secretary contains the
				information described in subclauses (I), (II), and (III), the facility may
				provide such Form or such information submitted to meet the requirements of
				clause (i) and subparagraph (E)(i).(iii)Definition of
				affiliated or related partiesIn this subparagraph, the term
				affiliated or related parties means companies or individuals that
				serve as operators, landlords, management companies or advisors, real estate or
				consulting companies, members of a limited liability company, administrative
				services companies, lenders and companies providing financial guarantees,
				captive or affiliated liability insurance companies, and such other entities as
				the Secretary determines appropriate.
							(E)Reporting
							(i)In
				generalNot later than 2 years after the date of enactment of
				this subparagraph, the Secretary shall promulgate regulations requiring skilled
				nursing facilities to report the information described in clause (ii) of
				subparagraph (D) to the Secretary in a standardized format, and such other
				regulations as are necessary to carry out such subparagraph. Such regulations
				shall ensure that the facility certifies, as a condition of participation and
				payment under the program under this title, that the information reported is
				accurate and current.
							(ii)GuidanceThe
				Secretary shall provide guidance and technical assistance to States on how to
				adopt the standardized format under clause
				(i).
							.
				(b)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)) is amended by adding at the end the following new
			 subparagraph:
					
						(D)Availability of
				ownership and affiliated parties information
							(i)In
				generalBeginning on the date of enactment of this subparagraph,
				a nursing facility must have the information described in clause (ii) available
				for submission to the Secretary, the Inspector General of the Department of
				Health and Human Services, the State, the State long-term care ombudsman, a
				resident of a facility, and the legal representative of such a resident or
				other responsible party in the case where the Secretary, the Inspector General,
				the State, the State long-term care ombudsman, the resident, or the legal
				representative or responsible party requests such information (and, beginning
				on the effective date of the regulations promulgated under subparagraph (E)(i),
				for reporting such information in accordance with such regulations). The
				facility shall certify to the Secretary and the Inspector General of the
				Department of Health and Human Services, as a condition of participation and
				payment under the program under this title, that the information submitted upon
				such request is accurate and current.
							(ii)Information
				describedThe following information is described in this
				clause:
								(I)The identity of
				individuals with an ownership or control interest (as defined in section
				1124(a)(3)) in the facility.
								(II)Information on
				the members of the governing body of the nursing facility, including the names,
				titles, and dates of service of such members.
								(III)Information
				describing the organizational structure of any affiliated or related parties,
				including principal officers and directors of affiliated or related companies,
				or members in the case of a limited liability company.
								To the extent
				that information reported by a facility to the Internal Revenue Service on Form
				990, information submitted by a facility to the Securities and Exchange
				Commission, or information otherwise submitted to the Secretary contains the
				information described in subclauses (I), (II), and (III), the facility may
				provide such Form or such information submitted to meet the requirements of
				clause (i) and subparagraph (E)(i).(iii)Definition of
				affiliated or related partiesIn this subparagraph, the term
				affiliated or related parties means companies or individuals that
				serve as operators, landlords, management companies or advisors, real estate or
				consulting companies, members of a limited liability company, administrative
				services companies, lenders and companies providing financial guarantees,
				captive or affiliated liability insurance companies, and such other entities as
				the Secretary determines appropriate.
							(E)Reporting
							(i)In
				generalNot later than 2 years after the date of enactment of
				this subparagraph, the Secretary shall promulgate regulations requiring nursing
				facilities to report the information described in clause (ii) of subparagraph
				(D) to the Secretary in a standardized format, and such other regulations as
				are necessary to carry out such subparagraph. Such regulations shall ensure
				that the facility certifies, as a condition of participation and payment under
				the program under this title, that the information reported is accurate and
				current.
							(ii)GuidanceThe
				Secretary shall provide guidance and technical assistance to States on how to
				adopt the standardized format under clause
				(i).
							.
				102.Accountability
			 requirements
				(a)Skilled nursing
			 facilitiesSection 1819(d)(1) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(1)), as amended by section 101, is amended by adding at the
			 end the following new subparagraph:
					
						(F)Accountability
				requirements
							(i)In
				generalOn or after the date that is 2 years after the date of
				enactment of this subparagraph, any skilled nursing facility or chain of such
				facilities must meet standards for being an accountable entity by complying
				with the criteria developed under clause (ii).
							(ii)CriteriaNot
				later than the date that is 2 years after such date of enactment, the
				Secretary, in consultation with the General Counsel of the Department of Health
				and Human Services and the Inspector General of the Department of Health and
				Human Services, shall develop criteria to define accountability requirements
				applicable to facilities and chains of such facilities. Such criteria
				shall—
								(I)include standards
				for submission of annual independent audits for facilities that are part of a
				group under common ownership or control, whether publicly or privately held and
				which have annual revenues of $50,000,000 or more in the aggregate as a group;
				and
								(II)require new
				owners of a facility to provide proof of financial ability to operate the
				facility, including documentation of projected revenue and expenses for the
				first 12 months of operation of the facility.
								(iii)Rule of
				constructionThe criteria developed under clause (ii), and any
				requirements to submit information under such criteria, shall be in addition to
				any information the Secretary otherwise requires providers to submit on the
				ownership and operation of skilled nursing facilities (including information
				required to be submitted or reported under subparagraph (D) or
				(E)).
							.
				(b)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)), as amended by section 101, is amended by adding at the end
			 the following new subparagraph:
					
						(F)Accountability
				requirements
							(i)In
				generalOn or after the date that is 2 years after the date of
				enactment of this subparagraph, any nursing facility or chain of such
				facilities must meet standards for being an accountable entity by complying
				with the criteria developed under clause (ii).
							(ii)CriteriaNot
				later than the date that is 2 years after such date of enactment, the
				Secretary, in consultation with the General Counsel of the Department of Health
				and Human Services and the Inspector General of the Department of Health and
				Human Services, shall develop criteria to define accountability requirements
				applicable to facilities and chains of such facilities. Such criteria
				shall—
								(I)include standards
				for submission of annual independent audits for facilities that are part of a
				group under common ownership or control, whether publicly or privately held and
				which have annual revenues of $50,000,000 or more in the aggregate as a group;
				and
								(II)require new
				owners of a facility to provide proof of financial ability to operate the
				facility, including documentation of projected revenue and expenses for the
				first 12 months of operation of the facility.
								(iii)Rule of
				constructionThe criteria developed under clause (ii), and any
				requirements to submit information under such criteria, shall be in addition to
				any information the Secretary otherwise requires providers to submit on the
				ownership and operation of nursing facilities (including information required
				to be submitted or reported under subparagraph (D) or
				(E)).
							.
				103.Nursing home
			 compare Medicare website
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819 of the Social Security Act (42 U.S.C.
			 1395i–3) is amended—
						(A)by redesignating
			 subsection (i) as subsection (j); and
						(B)by inserting
			 after subsection (h) the following new subsection:
							
								(i)Nursing home
				compare website
									(1)Inclusion of
				additional information
										(A)In
				generalThe Secretary shall
				ensure that the Department of Health and Human Services includes, as part of
				the information provided for comparison of nursing homes on the official
				Internet website of the Federal Government for Medicare beneficiaries (commonly
				referred to as the Nursing Home Compare Medicare website) (or a
				successor website), the following information in a manner that is prominent,
				easily accessible, readily understandable to consumers of long-term care
				services, and searchable:
											(i)Information that
				is reported to the Secretary under subparagraph (E) of subsection (d)(1) and
				information submitted with respect to accountability requirements applicable to
				facilities and chains of facilities under subparagraph (F) of such
				subsection.
											(ii)Information on
				the Special Focus Facility program (or a successor program)
				established by the Centers for Medicare & Medicaid Services, according to
				procedures established by the Secretary. Such procedures shall provide for the
				inclusion of information with respect to, and the names and locations of, those
				facilities that—
												(I)have been
				enrolled in the program;
												(II)are enrolled in
				the program and have failed to make significant progress within 18 months after
				such enrollment; and
												(III)have closed
				voluntarily or whose participation under this title has been terminated by the
				Secretary.
												(iii)Staffing data
				for each facility (including resident census data and data on the hours of care
				provided per resident per day) based on data submitted under subsection
				(b)(8)(C)(ii), including information on staffing turnover and tenure, in a
				format that is clearly understandable to consumers of long-term care services
				and allows such consumers to compare differences in staffing between
				facilities.
											(iv)Links to State
				Internet websites with information regarding State survey and certification
				programs, links to Form 2567 State inspection reports (or a successor form) on
				such websites, information to guide consumers in how to interpret and
				understand such reports, and the facility plan of correction or other response
				to such report.
											(v)The standardized
				complaint form developed under subsection (f)(8), including explanatory
				material on what complaint forms are, how they are used, and how to file a
				complaint with the State survey and certification program and the State
				long-term care ombudsman program.
											(vi)A summary of
				information on enforcement that includes remedies proposed and imposed by the
				Secretary with respect to a skilled nursing facility during the preceding 3
				years.
											(B)Deadline for
				provision of information
											(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				ensure that the information described in subparagraph (A) is included on such
				website (or a successor website) not later than 1 year after the date of
				enactment of this subsection.
											(ii)Exceptions
												(I)Ownership and
				affiliated parties and accountability requirements
				informationThe Secretary shall ensure that the information
				described in subparagraph (A)(i) is included on such website (or a successor
				website) not later than the date on which the requirements under subparagraph
				(E) and (F), respectively, of subsection (d)(1) are implemented.
												(II)Staffing
				dataThe Secretary shall ensure that the information described in
				subparagraph (A)(iii) is included on such website (or a successor website) not
				later than the date on which the requirement under subsection (b)(8)(C)(ii) is
				implemented.
												(2)Review and
				modification of website
										(A)In
				generalThe Secretary shall establish a process—
											(i)to review the
				accuracy, clarity of presentation, timeliness, and comprehensiveness of
				information reported on such website as of the day before the date of enactment
				of this subsection; and
											(ii)not later than 1
				year after the date of enactment of this subsection, to modify or revamp such
				website in accordance with the review conducted under clause (i).
											(B)ConsultationIn
				conducting the review under subparagraph (A)(i), the Secretary shall consult
				with—
											(i)State long-term
				care ombudsman programs;
											(ii)consumer
				advocacy groups;
											(iii)provider
				stakeholder groups; and
											(iv)any other
				representatives of programs or groups the Secretary determines
				appropriate.
											.
						(2)Timeliness of
			 submission of survey and certification information
						(A)In
			 generalSection 1819(g)(5) of the Social Security Act (42 U.S.C.
			 1395i–3(g)(5)) is amended by adding at the end the following new
			 subparagraph:
							
								(E)Submission of
				survey and certification information to the secretaryIn order to
				improve the timeliness of information made available to the public under
				subparagraph (A) and provided on the Nursing Home Compare Medicare website
				under subsection (i), each State shall submit information respecting any survey
				or certification made respecting a skilled nursing facility (including any
				enforcement actions taken by the State) to the Secretary not later than the
				date on which the State sends such information to the facility. The Secretary
				shall use the information submitted under the preceding sentence to update the
				information provided on the Nursing Home Compare Medicare website as
				expeditiously as
				practicable.
								.
						(B)Effective
			 dateThe amendment made by this paragraph shall take effect 1
			 year after the date of enactment of this Act.
						(b)Nursing
			 facilities
					(1)In
			 generalSection 1919 of the Social Security Act (42 U.S.C. 1396r)
			 is amended—
						(A)by redesignating
			 subsection (i) as subsection (j); and
						(B)by inserting
			 after subsection (h) the following new subsection:
							
								(i)Nursing home
				compare website
									(1)Inclusion of
				additional information
										(A)In
				generalThe Secretary shall
				ensure that the Department of Health and Human Services includes, as part of
				the information provided for comparison of nursing homes on the official
				Internet website of the Federal Government for Medicare beneficiaries (commonly
				referred to as the Nursing Home Compare Medicare website) (or a
				successor website), the following information in a manner that is prominent,
				easily accessible, readily understandable to consumers of long-term care
				services, and searchable:
											(i)Information that
				is reported to the Secretary under subparagraph (E) of subsection (d)(1) and
				information submitted with respect to accountability requirements applicable to
				facilities and chains of facilities under subparagraph (F) of such
				subsection.
											(ii)Information on
				the Special Focus Facility program (or a successor program)
				established by the Centers for Medicare & Medicaid Services, according to
				procedures established by the Secretary. Such procedures shall provide for the
				inclusion of information with respect to, and the names and locations of, those
				facilities that—
												(I)have been
				enrolled in the program;
												(II)are enrolled in
				the program and have failed to make significant progress within 18 months after
				such enrollment; and
												(III)have closed
				voluntarily or whose participation under this title has been terminated by the
				Secretary.
												(iii)Staffing data
				for each facility (including resident census data and data on the hours of care
				provided per resident per day) based on data submitted under subsection
				(b)(8)(C)(ii), including information on staffing turnover and tenure, in a
				format that is clearly understandable to consumers of long-term care services
				and allows such consumers to compare differences in staffing between
				facilities.
											(iv)Links to State
				Internet websites with information regarding State survey and certification
				programs, links to Form 2567 State inspection reports (or a successor form) on
				such websites, information to guide consumers in how to interpret and
				understand such reports, and the facility plan of correction or other response
				to such report.
											(v)The standardized
				complaint form developed under subsection (f)(10), including explanatory
				material on what complaint forms are, how they are used, and how to file a
				complaint with the State survey and certification program and the State
				long-term care ombudsman program.
											(vi)A summary of
				information on enforcement that includes remedies proposed and imposed by the
				Secretary or a State with respect to a nursing facility during the preceding 3
				years.
											(B)Deadline for
				provision of information
											(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				ensure that the information described in subparagraph (A) is included on such
				website (or a successor website) not later than 1 year after the date of
				enactment of this subsection.
											(ii)Exceptions
												(I)Ownership and
				affiliated parties and accountability requirements
				informationThe Secretary shall ensure that the information
				described in subparagraph (A)(i) is included on such website (or a successor
				website) not later than the date on which the requirements under subparagraph
				(E) and (F), respectively, of subsection (d)(1) are implemented.
												(II)Staffing
				dataThe Secretary shall ensure that the information described in
				subparagraph (A)(iii) is included on such website (or a successor website) not
				later than the date on which the requirement under subsection (b)(8)(C)(ii) is
				implemented.
												(2)Review and
				modification of website
										(A)In
				generalThe Secretary shall establish a process—
											(i)to review the
				accuracy, clarity of presentation, timeliness, and comprehensiveness of
				information reported on such website as of the day before the date of enactment
				of this subsection; and
											(ii)not later than 1
				year after the date of enactment of this subsection, to modify or revamp such
				website in accordance with the review conducted under clause (i).
											(B)ConsultationIn
				conducting the review under subparagraph (A)(i), the Secretary shall consult
				with—
											(i)State long-term
				care ombudsman programs;
											(ii)consumer
				advocacy groups;
											(iii)provider
				stakeholder groups; and
											(iv)any other
				representatives of programs or groups the Secretary determines
				appropriate.
											.
						(2)Timeliness of
			 submission of survey and certification information
						(A)In
			 generalSection 1919(g)(5) of the Social Security Act (42 U.S.C.
			 1396r(g)(5)) is amended by adding at the end the following new
			 subparagraph:
							
								(E)Submission of
				survey and certification information to the secretaryIn order to
				improve the timeliness of information made available to the public under
				subparagraph (A) and provided on the Nursing Home Compare Medicare website
				under subsection (i), each State shall submit information respecting any survey
				or certification made respecting a nursing facility (including any enforcement
				actions taken by the State) to the Secretary not later than the date on which
				the State sends such information to the facility. The Secretary shall use the
				information submitted under the preceding sentence to update the information
				provided on the Nursing Home Compare Medicare website as expeditiously as
				practicable.
								.
						(B)Effective
			 dateThe amendment made by this paragraph shall take effect 1
			 year after the date of enactment of this Act.
						(c)Availability of
			 reports on surveys, certifications, and complaint investigations
					(1)Skilled nursing
			 facilitiesSection 1819(d)(1) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(1)), as amended by section 102, is amended by adding at the
			 end the following new subparagraph:
						
							(G)Availability of
				survey, certification, and complaint investigation reportsA
				skilled nursing facility must—
								(i)have reports with
				respect to any surveys, certifications, and complaint investigations made
				respecting the facility during the 3 preceding years available for any
				individual to review upon request; and
								(ii)post notice of
				the availability of such reports in areas of the facility that are prominent
				and accessible to the
				public.
								.
					(2)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)), as amended by section 102, is amended by adding at the end
			 the following new subparagraph:
						
							(G)Availability of
				survey, certification, and complaint investigation reportsA
				nursing facility must—
								(i)have reports with
				respect to any surveys, certifications, and complaint investigations made
				respecting the facility during the 3 preceding years available for any
				individual to review upon request; and
								(ii)post notice of
				the availability of such reports in areas of the facility that are prominent
				and accessible to the
				public.
								.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect 1
			 year after the date of enactment of this Act.
					(d)Guidance to
			 states on form 2567 State inspection reports
			 and complaint investigation reports
					(1)GuidanceThe
			 Secretary shall provide guidance to States on how States can establish
			 electronic links to Form 2567 State inspection reports (or a successor form),
			 complaint investigation reports, and a facility's plan of correction or other
			 response to such Form 2567 State inspection reports (or a successor form) on
			 the Internet website of the State that provides information on skilled nursing
			 facilities and nursing facilities.
					(2)DefinitionsIn
			 this subsection:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395i–3(a)).
						104.Reporting of
			 expendituresSection 1888 of
			 the Social Security Act (42 U.S.C. 1395yy) is amended by
			 adding at the end the following new subsection:
				
					(f)Reporting of
				expenditures
						(1)In
				generalFor cost reports submitted for cost reporting periods
				beginning on or after the date that is 1 year after the date of enactment of
				this subsection, skilled nursing facilities shall separately report
				expenditures for wages and benefits for nursing staff (by staff level, breaking
				out (at a minimum) registered nurses, licensed professional nurses, and
				certified nurse assistants).
						(2)Modification of
				formThe Secretary, in consultation with private sector
				accountants experienced with medicare and medicaid nursing facility home cost
				reports, shall redesign such reports to meet the requirement of paragraph
				(1).
						(3)CategorizationThe
				Secretary, working in consultation with the Medicare Payment Advisory
				Commission, the Inspector General of the Department of Health and Human
				Services, and other expert parties the Secretary determines appropriate, shall
				take the expenditures listed on cost reports submitted by skilled nursing
				facilities and categorize such expenditures into the following categories on an
				annual basis:
							(A)Spending on
				direct care services (including nursing, therapy, and non-ancillary therapy
				services).
							(B)Spending on
				indirect care (including housekeeping, dietary, and other related
				services).
							(C)Capital costs
				(including building and land costs).
							(D)Administrative
				costs.
							(4)Availability of
				information submittedThe Secretary shall establish procedures to
				make information on expenditures submitted under this subsection readily
				available to interested parties upon request, subject to such requirements as
				the Secretary may specify under the procedures established under this
				paragraph.
						.
			105.Standardized
			 complaint form
				(a)Skilled nursing
			 facilities
					(1)Development by
			 the SecretarySection 1819(f) of the Social Security Act (42
			 U.S.C. 1395i–3(f)) is amended by adding at the end the following new
			 paragraph:
						
							(8)Standardized
				complaint formThe Secretary shall develop a standardized
				complaint form for use by a resident (or a person acting on the resident’s
				behalf) in filing a complaint with a State survey and certification agency and
				a State long-term care ombudsman program with respect to a skilled nursing
				facility.
							.
					(2)State
			 requirementsSection 1819(e) of the Social Security Act (42
			 U.S.C. 1395i–3(e)) is amended by adding at the end the following new
			 paragraph:
						
							(6)Complaint forms
				and resolution processes
								(A)Complaint
				formsThe State must make the standardized complaint form
				developed under subsection (f)(8) available upon request to—
									(i)a
				resident of a skilled nursing facility; and
									(ii)any person
				acting on the resident’s behalf.
									(B)Complaint
				resolution processThe State must establish a complaint
				resolution process in order to ensure that the legal representative of a
				resident of a skilled nursing facility or other responsible party is not denied
				access to such resident or otherwise retaliated against if they have complained
				about the quality of care provided by the facility or other issues relating to
				the facility. Such complaint resolution process shall include—
									(i)procedures to
				assure accurate tracking of complaints received, including notification to the
				complainant that a complaint has been received;
									(ii)procedures to
				determine the likely severity of a complaint and for the investigation of the
				complaint; and
									(iii)deadlines for
				responding to a complaint and for notifying the complainant of the outcome of
				the investigation.
									(C)Rule of
				constructionNothing in this paragraph shall be construed as
				preventing a resident of a skilled nursing facility (or a person acting on the
				resident’s behalf) from submitting a complaint in a manner or format other than
				by using the standardized complaint form developed under subsection (f)(8)
				(including submitting a complaint
				orally).
								.
					(b)Nursing
			 facilities
					(1)Development by
			 the SecretarySection 1919(f) of the Social Security Act (42
			 U.S.C. 1395i–3(f)) is amended by adding at the end the following new
			 paragraph:
						
							(10)Standardized
				complaint formThe Secretary shall develop a standardized
				complaint form for use by a resident (or a person acting on the resident’s
				behalf) in filing a complaint with a State survey and certification agency and
				a State long-term care ombudsman program with respect to a nursing
				facility.
							.
					(2)State
			 requirementsSection 1919(e) of the Social Security Act (42
			 U.S.C. 1395i–3(e)) is amended by adding at the end the following new
			 paragraph:
						
							(8)Complaint forms
				and resolution processes
								(A)Complaint
				formsThe State must make the standardized complaint form
				developed under subsection (f)(10) available upon request to—
									(i)a
				resident of a nursing facility; and
									(ii)any person
				acting on the resident’s behalf.
									(B)Complaint
				resolution processThe State must establish a complaint
				resolution process in order to ensure that the legal representative of a
				resident of a nursing facility or other responsible party is not denied access
				to such resident or otherwise retaliated against if they have complained about
				the quality of care provided by the facility or other issues relating to the
				facility. Such complaint resolution process shall include—
									(i)procedures to
				assure accurate tracking of complaints received, including notification to the
				complainant that a complaint has been received;
									(ii)procedures to
				determine the likely severity of a complaint and for the investigation of the
				complaint; and
									(iii)deadlines for
				responding to a complaint and for notifying the complainant of the outcome of
				the investigation.
									(C)Rule of constructionNothing in this paragraph shall be
				construed as preventing a resident of a nursing facility (or a person acting on
				the resident’s behalf) from submitting a complaint in a manner or format other
				than by using the standardized complaint form developed under subsection
				(f)(10) (including submitting a complaint
				orally).
								.
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				106.Ensuring
			 staffing accountability
				(a)Skilled nursing
			 facilitiesSection 1819(b)(8) of the Social Security Act (42
			 U.S.C. 1395i–3(b)(8)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Submission of
				staffing information based on payroll data in a uniform format
							(i)Design
				phase
								(I)In
				generalThe Secretary shall establish a program for skilled
				nursing facilities to report staffing information (including information with
				respect to agency and contract staff) based on payroll data. Such program shall
				be conducted for a 1-year period beginning on the date of enactment of this
				subparagraph.
								(II)ReportNot
				later than 6 months after the completion of the program established under
				subclause (I), the Secretary shall submit a report to Congress containing the
				results of the program.
								(ii)Submission of
				staffing informationBeginning not later than 1 year after the
				completion of the program established under clause (i)(I), the Secretary shall
				require a skilled nursing facility to electronically submit to the Secretary
				nurse staffing information (including information with respect to agency and
				contract staff) based on payroll data in a uniform format (according to
				specifications established by the Secretary). Such specifications shall require
				that the information submitted under the preceding sentence—
								(I)specify the
				category of work a certified employee performs (such as whether the employee is
				a registered nurse, licensed practical nurse, licensed vocational nurse, or
				certified nursing assistant);
								(II)include resident
				census data;
								(III)include a
				regular reporting schedule; and
								(IV)include
				information on employee turnover and tenure and on the hours of care provided
				by each category of certified employees referenced in subclause (I) per
				resident per day.
								
				(b)Nursing
			 facilitiesSection 1919(b)(8) of the Social Security Act (42
			 U.S.C. 1396r(b)(8)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Submission of
				staffing information based on payroll data in a uniform format
							(i)Design
				phase
								(I)In
				generalThe Secretary shall establish a program for nursing
				facilities to report staffing information (including information with respect
				to agency and contract staff) based on payroll data. Such program shall be
				conducted for a 1-year period beginning on the date of enactment of this
				subparagraph.
								(II)ReportNot
				later than 6 months after the completion of the program established under
				subclause (I), the Secretary shall submit a report to Congress containing the
				results of the program.
								(ii)Submission of
				staffing informationBeginning not later than 1 year after the
				completion of the program established under clause (i)(I), the Secretary shall
				require a nursing facility to electronically submit to the Secretary nurse
				staffing information (including information with respect to agency and contract
				staff) based on payroll data in a uniform format (according to specifications
				established by the Secretary). Such specifications shall require that the
				information submitted under the preceding sentence—
								(I)specify the
				category of work a certified employee performs (such as whether the employee is
				a registered nurse, licensed practical nurse, licensed vocational nurse, or
				certified nursing assistant);
								(II)include resident
				census data;
								(III)include a
				regular reporting schedule; and
								(IV)include
				information on employee turnover and tenure and on the hours of care provided
				by each category of certified employees referenced in subclause (I) per
				resident per day.
								
				IITargeting
			 Enforcement
			201.Civil money
			 penalties
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819(h)(2)(B)(ii) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(2)(B)(ii)) is amended to read as follows:
						
							(ii)Authority with
				respect to civil money penalties
								(I)AmountSubject
				to subclause (III), the Secretary may impose a civil money penalty in the
				applicable amount (as defined in subclause (II)) for each day or each instance
				of noncompliance (as determined appropriate by the Secretary).
								(II)Applicable
				amountIn this clause, the term applicable amount
				means—
									(aa)in
				the case where the deficiency results in the death of a resident of the
				facility, an amount not to exceed $100,000;
									(bb)in
				the case of a deficiency where the facility is cited for actual harm or
				immediate jeopardy, an amount not less than $3,000 and not more than $25,000;
				and
									(cc)in
				the case of any other deficiency, an amount not to exceed $3,000.
									(III)Reduction of
				civil money penalties in certain circumstancesSubject to
				subclause (IV), in the case where a facility self-reports and promptly corrects
				a deficiency for which a penalty was imposed under this clause not later than
				10 calendar days after the date of such imposition, the Secretary may reduce
				the amount of the penalty imposed by not more than 50 percent.
								(IV)Prohibitions
				on reduction for certain deficiencies
									(aa)Repeat
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (III) if the Secretary had reduced a penalty imposed on the
				facility in the preceding year under such subclause with respect to a repeat
				deficiency.
									(bb)Certain other
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (III) if the penalty is imposed for a deficiency described in
				subclause (II)(bb) and the actual harm is found to result in a pattern of harm
				or widespread harm that immediately jeopardizes the health or safety of a
				resident or residents of the facility, or if the penalty is imposed for a
				deficiency described in subclause (II)(aa).
									(V)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under this clause for a deficiency described in item (aa) or (bb) of
				subclause (II), the Secretary—
									(aa)subject to item
				(bb), shall provide the opportunity for the facility to participate in an
				informal dispute resolution process prior to the collection of such
				penalty;
									(bb)may provide for
				the collection of such civil money penalty and the placement of such amounts
				collected in an escrow account on the earlier of the date on which the informal
				dispute resolution process under item (aa) is completed or the date that is 90
				days after the date of the imposition of the penalty;
									(cc)may provide that
				such amounts collected are kept in such account pending the resolution of any
				appeals;
									(dd)in
				the case where the facility successfully appeals the penalty, may provide for
				the return of such amounts collected (plus interest) to the facility;
				and
									(ee)in the case
				where all such appeals are unsuccessful, may provide that some portion of such
				amounts collected may be used to support activities that benefit residents,
				including assistance to support and protect residents who reside in a facility
				that closes (voluntarily or involuntarily) or is decertified (including
				offsetting costs of relocating residents to home and community-based settings
				or another facility), and projects that support resident and family councils
				and other consumer involvement in assuring quality care in facilities.
									(VI)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and except to
				the extent that such provisions require a hearing prior to the imposition of a
				civil money penalty in the case described in subclause (V)) shall apply to a
				civil money penalty under this clause in the same manner as such provisions
				apply to a penalty or proceeding under section
				1128A(a).
								.
					(2)Conforming
			 amendmentThe second sentence of section 1819(h)(5) of the Social
			 Security Act (42 U.S.C. 1395i–3(h)(5)) is amended by inserting
			 (ii)(V), after (i),.
					(b)Nursing
			 facilities
					(1)Penalties
			 imposed by the State
						(A)In
			 generalSection 1919(h)(2) of the Social Security Act (42 U.S.C.
			 1396r(h)(2)) is amended—
							(i)in
			 subparagraph (A)(ii), by striking the first sentence and inserting the
			 following: A civil money penalty in accordance with subparagraph
			 (G).; and
							(ii)by
			 adding at the end the following new subparagraph:
								
									(G)Civil money
				penalties
										(i)In
				generalSubject to clause (iii), the State may impose a civil
				money penalty under subparagraph (A)(ii) in the applicable amount for each day
				or each instance of noncompliance (as determined appropriate by the
				State).
										(ii)Definition of
				applicable amountIn this subparagraph, the term applicable
				amount means—
											(I)in the case where
				the deficiency results in the death of a resident of the facility, an amount
				not to exceed $100,000;
											(II)in the case of a
				deficiency where the facility is cited for actual harm or immediate jeopardy,
				an amount not less than $3,000 and not more than $25,000; and
											(III)in the case of
				any other deficiency, an amount not to exceed $3,000.
											(iii)Reduction of
				civil money penalties in certain circumstancesSubject to clause
				(iv), in the case where a facility self-reports and promptly corrects a
				deficiency for which a penalty was imposed under subparagraph (A)(ii) not later
				than 10 calendar days after the date of such imposition, the State may reduce
				the amount of the penalty imposed by not more than 50 percent.
										(iv)Prohibition on
				reduction for certain deficiencies
											(I)Repeat
				deficienciesThe State may not reduce the amount of a penalty
				under clause (iii) if the State had reduced a penalty imposed on the facility
				in the preceding year under such clause with respect to a repeat
				deficiency.
											(II)Certain other
				deficienciesThe State may not reduce the amount of a penalty
				under clause (iii) if the penalty is imposed for a deficiency described in
				clause (ii)(II) and the actual harm is found to result in a pattern of harm or
				widespread harm that immediately jeopardizes the health or safety of a resident
				or residents of the facility, or if the penalty is imposed for a deficiency
				described in clause (ii)(I).
											(v)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under subparagraph (A)(ii) for a deficiency described in subclause (I)
				or (II) of clause (ii), the State—
											(I)subject to
				subclause (II), shall provide the opportunity for the facility to participate
				in an informal dispute resolution process prior to the collection of such
				penalty;
											(II)may provide for
				the collection of such civil money penalty and the placement of such amounts
				collected in an escrow account on the earlier of the date on which the informal
				dispute resolution process under subclause (I) is completed or the date that is
				90 days after the date of the imposition of the penalty;
											(III)may provide
				that such amounts collected are kept in such account pending the resolution of
				any appeals;
											(IV)in the case
				where the facility successfully appeals the penalty, may provide for the return
				of such amounts collected (plus interest) to the facility; and
											(V)in the case where
				all such appeals are unsuccessful, may provide that such funds collected shall
				be used for the purposes described in the second sentence of subparagraph
				(A)(ii).
											.
							(B)Conforming
			 amendmentThe second sentence of section 1919(h)(2)(A)(ii) is
			 amended by inserting , and some portion of such funds may be used to
			 support activities that benefit residents, including assistance to support and
			 protect residents who reside in a facility that closes (voluntarily or
			 involuntarily) or is decertified (including offsetting costs of relocating
			 residents to home and community-based settings or another facility), and
			 projects that support resident and family councils and other consumer
			 involvement in assuring quality care in facilities before the period at
			 the end.
						(2)Penalties
			 imposed by the Secretary
						(A)In
			 generalSection 1919(h)(3)(C)(ii) of the Social Security Act (42
			 U.S.C. 1396r(h)(3)(C)) is amended to read as follows:
							
								(ii)Authority with
				respect to civil money penalties
									(I)AmountSubject
				to subclause (III), the Secretary may impose a civil money penalty in the
				applicable amount (as defined in subclause (II)) for each day or each instance
				of noncompliance (as determined appropriate by the Secretary).
									(II)Applicable
				amountIn this clause, the term applicable amount
				means—
										(aa)in
				the case where the deficiency results in the death of a resident of the
				facility, an amount not to exceed $100,000;
										(bb)in
				the case of a deficiency where the facility is cited for actual harm or
				immediate jeopardy, an amount not less than $3,000 and not more than $25,000;
				and
										(cc)in
				the case of any other deficiency, an amount not to exceed $3,000.
										(III)Reduction of
				civil money penalties in certain circumstancesSubject to
				subclause (IV), in the case where a facility self-reports and promptly corrects
				a deficiency for which a penalty was imposed under this clause not later than
				10 calendar days after the date of such imposition, the Secretary may reduce
				the amount of the penalty imposed by not more than 50 percent.
									(IV)Prohibitions
				on reduction for certain deficiencies
										(aa)Repeat
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (III) if the Secretary had reduced a penalty imposed on the
				facility in the preceding year under such subclause with respect to a repeat
				deficiency.
										(bb)Certain other
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (III) if the penalty is imposed for a deficiency described in
				subclause (II)(bb) and the actual harm is found to result in a pattern of harm
				or widespread harm that immediately jeopardizes the health or safety of a
				resident or residents of the facility, or if the penalty is imposed for a
				deficiency described in subclause (II)(aa).
										(V)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under this clause for a deficiency described in item (aa) or (bb) of
				subclause (II), the Secretary—
										(aa)subject to item
				(bb), shall provide the opportunity for the facility to participate in an
				informal dispute resolution process prior to the collection of such
				penalty;
										(bb)may provide for
				the collection of such civil money penalty and the placement of such amounts
				collected in an escrow account on the earlier of the date on which the informal
				dispute resolution process under item (aa) is completed or the date that is 90
				days after the date of the imposition of the penalty;
										(cc)may provide that
				such amounts collected are kept in such account pending the resolution of any
				appeals;
										(dd)in
				the case where the facility successfully appeals the penalty, may provide for
				the return of such amounts collected (plus interest) to the facility;
				and
										(ee)in the case
				where all such appeals are unsuccessful, may provide that some portion of such
				amounts collected may be used to support activities that benefit residents,
				including assistance to support and protect residents who reside in a facility
				that closes (voluntarily or involuntarily) or is decertified (including
				offsetting costs of relocating residents to home and community-based settings
				or another facility), and projects that support resident and family councils
				and other consumer involvement in assuring quality care in facilities.
										(VI)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and except to
				the extent that such provisions require a hearing prior to the imposition of a
				civil money penalty in the case described in subclause (V)) shall apply to a
				civil money penalty under this clause in the same manner as such provisions
				apply to a penalty or proceeding under section
				1128A(a).
									.
						(B)Conforming
			 amendmentSection 1919(h)(5)(8) of the Social Security Act (42
			 U.S.C. 1396r(h)(5)(8)) is amended by inserting (ii)(V), after
			 (i),.
						(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				202.GAO study and
			 report on the relative financial status and performance of special focus
			 facilities
				(a)Study
					(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the financial status, resident care, and performance of
			 skilled nursing facilities and nursing facilities in the Special Focus Facility
			 program (or a successor program) established by the Centers for Medicare &
			 Medicaid Services relative to a comparable sample of facilities that are not in
			 such program. Such study shall include an examination of the ownership and
			 control interests, and any affiliated parties, of the facilities studied (as
			 applicable).
					(2)DefinitionsIn
			 this section:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report to Congress and the
			 Secretary containing the results of the study conducted under subsection (a),
			 together with recommendations for such legislation and administrative action as
			 the Comptroller General determines appropriate.
				203.National
			 independent monitor program
				(a)Skilled nursing
			 facilitiesSection 1819(h) of the Social Security Act (42 U.S.C.
			 1395i–3(h)(2) is amended—
					(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(2)by inserting
			 after paragraph (4) the following new paragraph:
						
							(5)National
				independent monitor program
								(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, the Secretary, in consultation with the Inspector General of the
				Department of Health and Human Services, shall develop, test, and implement a
				protocol for the establishment of an independent monitoring program to oversee
				interstate and large intrastate chains of skilled nursing facilities. Such
				program shall be designed to analyze such chains in 1 or more of the following
				instances:
									(i)Where 3 or more
				facilities of the chain were enrolled in the Special Focus Facility
				program (or a successor program) established by the Centers for
				Medicare & Medicaid Services during the preceding 3 years.
									(ii)Where the chain
				has been experiencing financial problems that may be linked to serious quality
				deficiencies.
									(iii)Where the chain
				has a record of chronic poor performance.
									(B)ResponsibilitiesThe
				independent monitoring program established under subparagraph (A) shall include
				the following responsibilities:
									(i)Conducting
				periodic reviews and preparing root-cause quality and deficiency analyses of a
				chain described in such subparagraph to assess compliance by the chain with
				State and Federal laws and regulations.
									(ii)Conducting
				oversight of efforts by such a chain, whether publicly or privately held, to
				achieve compliance with State and Federal laws and regulations.
									(iii)Analyzing the
				management structure, distribution of expenditures, and nurse staffing levels
				of facilities of such a chain in relation to resident census, staff turnover
				rates, and tenure.
									(iv)Reporting
				findings and recommendations with respect to such reviews, analyses, and
				oversight to the chain and facilities of the chain, to the Secretary, and to
				relevant States.
									(v)Publishing the
				results of such reviews, analyses, and oversight.
									(C)Implementation
				of recommendations
									(i)Receipt of
				finding by chainNot later than 10 days after receipt of a
				finding reported under subparagraph (B)(iv), the chain shall submit a report to
				the independent monitor—
										(I)outlining
				corrective actions to be taken by the chain to implement the recommendations in
				such report; or
										(II)indicating that
				the chain will not implement such recommendations, and why it will not do
				so.
										(ii)Receipt of
				report by independent monitorNot later than 10 days after
				receipt of the report submitted by the chain under clause (i), the independent
				monitor shall finalize its recommendations and submit a report to the chain and
				facilities of the chain, the Secretary, and the State or States, as
				appropriate, containing such final recommendations.
									(iii)Civil money
				penaltyThe Secretary may impose a civil money penalty under
				subsection (h)(2)(B)(ii) on a chain that fails to respond to or to take
				corrective actions to implement the recommendations of the independent monitor
				in accordance with this subparagraph.
									(D)Cost of
				appointmentA chain shall be responsible for all costs associated
				with the appointment of independent monitors under the program under this
				paragraph. The chain shall pay such costs to the Secretary (in accordance with
				procedures established by the Secretary).
								(E)Evaluation and
				report
									(i)EvaluationThe
				Inspector General of the Department of Health and Human Services shall evaluate
				the independent monitoring program under this paragraph.
									(ii)ReportNot
				later than 2 years after the implementation of such program under subparagraph
				(A), the Inspector General shall submit a report to Congress containing the
				results of the evaluation conducted under clause (i), together with
				recommendations for such legislation and administrative action as the Inspector
				General determines appropriate.
									(F)Intermediate
				remedyThe appointment of an independent monitor shall be an
				intermediate remedy that may be in addition to or in lieu of other remedies
				under this
				subsection.
								.
					(b)Nursing
			 facilitiesSection 1919(h) of the Social Security Act (42 U.S.C.
			 1396r(h)) is amended—
					(1)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
					(2)by inserting
			 after paragraph (7) the following new paragraph:
						
							(8)National
				independent monitor program
								(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, the Secretary, in consultation with the Inspector General of the
				Department of Health and Human Services, shall develop, test, and implement a
				protocol for the establishment of an independent monitoring program to oversee
				interstate and large intrastate chains of nursing facilities. Such program
				shall be designed to analyze such chains in 1 or more of the following
				instances:
									(i)Where 3 or more
				facilities of the chain were enrolled in the Special Focus Facility
				program (or a successor program) established by the Centers for
				Medicare & Medicaid Services during the preceding 3 years.
									(ii)Where the chain
				has been experiencing financial problems that may be linked to serious quality
				deficiencies.
									(iii)Where the chain
				has a record of chronic poor performance.
									(B)ResponsibilitiesThe
				independent monitoring program established under subparagraph (A) shall include
				the following responsibilities:
									(i)Conducting
				periodic reviews and preparing root-cause quality and deficiency analyses of a
				chain described in such subparagraph to assess compliance by the chain with
				State and Federal laws and regulations.
									(ii)Conducting
				oversight of efforts by such a chain, whether publicly or privately held, to
				achieve compliance with State and Federal laws and regulations.
									(iii)Analyzing the
				management structure, distribution of expenditures, and nurse staffing levels
				of facilities of such a chain in relation to resident census, staff turnover
				rates, and tenure.
									(iv)Reporting
				findings and recommendations with respect to such reviews, analyses, and
				oversight to the chain and facilities of the chain, to the Secretary, and to
				relevant States.
									(v)Publishing the
				results of such reviews, analyses, and oversight.
									(C)Implementation
				of recommendations
									(i)Receipt of
				finding by chainNot later than 10 days after receipt of a
				finding reported under subparagraph (B)(iv), the chain shall submit a report to
				the independent monitor—
										(I)outlining
				corrective actions to be taken by the chain to implement the recommendations in
				such report; or
										(II)indicating that
				the chain will not implement such recommendations, and why it will not do
				so.
										(ii)Receipt of
				report by independent monitorNot later than 10 days after
				receipt of the report submitted by the chain under clause (i), the independent
				monitor shall finalize its recommendations and submit a report to the chain and
				facilities of the chain, the Secretary, and the State or States, as
				appropriate, containing such final recommendations.
									(iii)Civil money
				penaltyA State or the Secretary may impose a civil money penalty
				under subsection (h)(2)(A)(ii), or (h)(3)(C)(ii), respectively, on a chain that
				fails to respond to or to take corrective actions to implement the
				recommendations of the independent monitor in accordance with this
				subparagraph.
									(D)Cost of
				appointmentA chain shall be responsible for all costs associated
				with the appointment of independent monitors under the program under this
				paragraph. The chain shall pay such costs to the Secretary (in accordance with
				procedures established by the Secretary).
								(E)Evaluation and
				report
									(i)EvaluationThe
				Inspector General of the Department of Health and Human Services shall evaluate
				the independent monitoring program under this paragraph.
									(ii)ReportNot
				later than 2 years after the implementation of such program under subparagraph
				(A), the Inspector General shall submit a report to Congress containing the
				results of the evaluation conducted under clause (i), together with
				recommendations for such legislation and administrative action as the Inspector
				General determines appropriate.
									(F)Intermediate
				remedyThe appointment of an independent monitor shall be an
				intermediate remedy that may be in addition to or in lieu of other remedies
				under this
				subsection.
								.
					204.GAO studies
			 and reports on temporary management and barriers to purchasing facilities with
			 a record of poor care
				(a)Study and
			 report on temporary management
					(1)In
			 generalThe Comptroller General of the United States (in this
			 section referred to as the Comptroller General) shall conduct a
			 study on—
						(A)best practices
			 for the appointment of temporary management under sections 1819(h)(2)(B)(iii),
			 1919(h)(2)(A)(iii), and 1919(h)(3)(C)(iii) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(2)(B)(iii); 1396r(h)(2)(A)(iii); 1396r(h)(3)(C)(iii));
			 and
						(B)barriers to the
			 appointment of such temporary management.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress containing the results of the study
			 conducted under paragraph (1), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
					(3)Guidance to
			 statesThe Secretary of Health and Human Services shall issue
			 guidance to States based on the recommendations contained in the report
			 submitted under paragraph (2).
					(b)Study and
			 report on barriers to purchasing facilities with a record of poor care
					(1)StudyThe
			 Comptroller General of the United States shall conduct a study on the extent
			 and the nature of any barriers for new owners who purchase, and potential
			 owners who wish to purchase, skilled nursing facilities and nursing facilities
			 with a record of poor care.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress containing the results of the study
			 conducted under paragraph (1), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate to address any barriers identified in such study.
					(3)DefinitionsIn
			 this subsection:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
						205.Notification
			 of facility closure
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819(c) of the Social Security Act (42 U.S.C.
			 1395i–3(c)) is amended by adding at the end the following new paragraph:
						
							(7)Notification of Facility Closure
								(A)In generalAny individual who is the administrator of
				a skilled nursing facility must—
									(i)submit to the Secretary, the State
				long-term care ombudsman, residents of the facility, and the legal
				representatives of such residents or other responsible parties, written
				notification of an impending closure—
										(I)subject to subclause (II), not later than
				the date that is 60 days prior to the date of such closure; and
										(II)in the case of a
				facility where the Secretary terminates the facility’s participation under this
				title, not later than the date that the Secretary determines
				appropriate;
										(ii)ensure that the
				facility does not admit any new residents on or after the date on which such
				written notification is submitted; and
									(iii)include in the notice a plan for the
				transfer and adequate relocation of the residents of the facility by a
				specified date prior to closure that has been approved by the State, including
				assurances that the residents will be transferred to the most appropriate
				facility or other setting in terms of quality, services, and location, taking
				into consideration the needs and best interests of each resident.
									(B)Relocation
									(i)In
				generalThe State shall
				ensure that, before a facility closes, all residents of the facility have been
				successfully relocated to another facility or an alternative home and
				community-based setting.
									(ii)Continuation
				of payments until residents relocatedThe Secretary may, as the Secretary
				determines appropriate, continue to make payments under this title with respect
				to residents of a facility that has submitted a notification under subparagraph
				(A) during the period beginning on the date such notification is submitted and
				ending on the date on which the resident is successfully
				relocated.
									.
					(2)Conforming
			 amendmentsSection 1819(h)(4) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(4)) is amended—
						(A)in the first
			 sentence, by striking the Secretary shall terminate and
			 inserting the Secretary, subject to subsection (c)(7), shall
			 terminate; and
						(B)in the second
			 sentence, by striking subsection (c)(2) and inserting
			 paragraphs (2) and (7) of subsection (c).
						(b)Nursing
			 facilities
					(1)In
			 generalSection 1919(c) of the Social Security Act (42 U.S.C.
			 1396r(c)) is amended by adding at the end the following new paragraph:
						
							(9)Notification of Facility Closure
								(A)In generalAny individual who is an administrator of a
				nursing facility must—
									(i)submit to the Secretary, the State
				long-term care ombudsman, residents of the facility, and the legal
				representatives of such residents or other responsible parties, written
				notification of an impending closure—
										(I)subject to subclause (II), not later than
				the date that is 60 days prior to the date of such closure; and
										(II)in the case of a
				facility where the Secretary terminates the facility’s participation under this
				title, not later than the date that the Secretary determines
				appropriate;
										(ii)ensure that the
				facility does not admit any new residents on or after the date on which such
				written notification is submitted; and
									(iii)include in the notice a plan for the
				transfer and adequate relocation of the residents of the facility by a
				specified date prior to closure that has been approved by the State, including
				assurances that the residents will be transferred to the most appropriate
				facility or other setting in terms of quality, services, and location, taking
				into consideration the needs and best interests of each resident.
									(B)Relocation
									(i)In
				generalThe State shall
				ensure that, before a facility closes, all residents of the facility have been
				successfully relocated to another facility or an alternative home and
				community-based setting.
									(ii)Continuation
				of payments until residents relocatedThe Secretary may, as the Secretary
				determines appropriate, continue to make payments under this title with respect
				to residents of a facility that has submitted a notification under subparagraph
				(A) during the period beginning on the date such notification is submitted and
				ending on the date on which the resident is successfully
				relocated.
									.
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				206.National
			 demonstration projects on culture change and use of information technology in
			 nursing homes
				(a)In
			 generalThe Secretary shall conduct 2 demonstration projects, 1
			 for the development of best practices in skilled nursing facilities and nursing
			 facilities that are involved in the culture change movement (including the
			 development of resources for facilities to find and access funding in order to
			 undertake culture change) and 1 for the development of best practices in
			 skilled nursing facilities and nursing facilities for the use of information
			 technology to improve resident care.
				(b)Conduct of
			 demonstration projects
					(1)Grant
			 awardUnder each demonstration project conducted under this
			 section, the Secretary shall award 1 or more grants to facility-based settings
			 for the development of best practices described in subsection (a) with respect
			 to the demonstration project involved. Such award shall be made on a
			 competitive basis and may be allocated in 1 lump-sum payment.
					(2)Consideration
			 of special needs of residentsEach demonstration project
			 conducted under this section shall take into consideration the special needs of
			 residents of skilled nursing facilities and nursing facilities who have
			 cognitive impairment, including dementia.
					(c)Implementation
			 and duration
					(1)ImplementationThe
			 demonstration projects shall each be implemented not later than 1 year after
			 the date of enactment of this Act.
					(2)In
			 generalThe demonstration projects shall each be conducted for a
			 period not to exceed 3 years.
					(d)DefinitionsIn
			 this section:
					(1)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
					(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(3)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				(f)ReportNot
			 later than 9 months after the completion of the demonstration project, the
			 Secretary shall submit a report to Congress on such project, together with
			 recommendations for such legislation and administrative action as the Secretary
			 determines appropriate.
				IIIImproving staff
			 training
			301.Dementia and
			 abuse prevention training
				(a)Skilled nursing
			 facilitiesSection 1819(f)(2)(A)(i)(I) of the Social Security Act
			 (42 U.S.C. 1395i–3(f)(2)(A)(i)(I)) is amended by inserting (including,
			 in the case of initial training and, if the Secretary determines appropriate,
			 in the case of ongoing training, dementia management training, and patient
			 abuse prevention training before , (II).
				(b)Nursing
			 facilitiesSection 1919(f)(2)(A)(i)(I) of the Social Security Act
			 (42 U.S.C. 1396r(f)(2)(A)(i)(I)) is amended by inserting (including, in
			 the case of initial training and, if the Secretary determines appropriate, in
			 the case of ongoing training, dementia management training, and patient abuse
			 prevention before , (II).
				(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				302.Study and
			 report on training required for certified nurse aides and supervisory
			 staff
				(a)Study
					(1)In
			 generalThe Secretary shall conduct a study on the content of
			 training for certified nurse aides and supervisory staff of skilled nursing
			 facilities and nursing facilities. The study shall include an analysis of the
			 following:
						(A)Whether the
			 number of initial training hours for certified nurse aides required under
			 sections 1819(f)(2)(A)(i)(II) and 1919(f)(2)(A)(i)(II) of the Social Security
			 Act (42 U.S.C. 1395i–3(f)(2)(A)(i)(II); 1396r(f)(2)(A)(i)(II)) should be
			 increased from 75 and, if so, what the required number of initial training
			 hours should be, including any recommendations for the content of such training
			 (including training related to dementia).
						(B)Whether
			 requirements for ongoing training under such sections 1819(f)(2)(A)(i)(II) and
			 1919(f)(2)(A)(i)(II) should be increased from 12 hours per year, including any
			 recommendations for the content of such training.
						(2)ConsultationIn
			 conducting the analysis under paragraph (1)(A), the Secretary shall consult
			 with States that currently (as of the date of enactment of this Act) require
			 more than 75 hours of training for certified nurse aides.
					(3)DefinitionsIn
			 this section:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services,
			 acting through the Assistant Secretary for Planning and Evaluation.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
						(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit a report to Congress containing the results of the study conducted under
			 subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
				
